Citation Nr: 1004507	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-23 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for stress 
fracture, right tibial plateau.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 
1979.   

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued the 10 percent rating 
for the Veteran's service-connected stress fracture, right 
tibial plateau.  


FINDING OF FACT

The Veteran's stress fracture, right tibial plateau, has 
been productive of no more than slight impairment of the 
knee. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for stress fracture, right tibial plateau have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code (DC) 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disorder in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is noted, "[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actual painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59. 

The Board notes that the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a Veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the Veteran.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that a higher rating is warranted for 
his service-connected stress fracture, right tibial plateau.

Historically, the record reflects that the Veteran was 
discharged from service with severance pay for bilateral 
stress fractures of the tibial plateaus.  In an August 1979 
rating decision, service connection for stress fracture 
right tibial plateau was granted and a noncompensable rating 
was assigned.  A subsequent December 1979 decision increased 
the disability rating to 10 percent.  That 10 percent rating 
remains in effect.  In May 2007, the RO received the 
Veteran's informal claim, wherein he asserts that his 
service-connected right knee disability has increased in 
severity.  As previously noted, by rating decision dated 
October 2007, the RO continued the 10 percent disability 
rating under Diagnostic Code 5262.  The Veteran appealed 
therefrom.

Under Diagnostic Code 5262, a 10 percent rating is assigned 
for malunion of the tibia and fibula with a slight knee or 
ankle disability.  A 20 percent rating is assigned for 
malunion of the tibia and fibula with a moderate knee or 
ankle disability.  A 30 percent rating is assigned for 
malunion of the tibia and fibula with a marked knee or ankle 
disability.  A 40 percent rating is assigned for nonunion of 
the tibia and fibula with loose motion, requiring a brace.

In this case, the respective 10 percent evaluation currently 
in effect for the Veteran's service-connected stress 
fracture, right tibial plateau is appropriate, and an 
increased evaluations is not warranted.  At the time of a 
July 2007 VA orthopedic examination, the Veteran complained 
of a feeling of grinding and popping in the right knee on 
walking.  He also reported occasionally noticing some 
swelling and reported that cold weather aggravates his pain.  
He can do some stairs with difficulty, has difficulty 
squatting, and cannot kneel on his right knee.  The Veteran 
also reported use of a cane. 

The examiner stated that there was no obvious deformity of 
the right knee.  There was no joint effusion or 
osteophytosis and range of motion was from 0 to 130 degrees.  
No ligamentous laxity was noted on medial and lateral stress 
tests.  Anterior and posterior drawer signs were negative.  
Lachman and McMurray were also negative.  Patellar crepitus 
was positive and joint line tenderness of the medial 
compartment was also positive.  The examiner reported 
diagnoses including early degenerative joint disease of the 
right knee and history of tibial plateau stress fractures 
with no obvious deformity from that except there is 
sclerosis of the tibial plateau.

Physical examination showed no evidence of any visible 
swelling or redness.  Nor was there any impairment of motion 
of the Veteran's ankles or knees.  On examination, the 
Veteran was able to walk without the cane.  He was not able 
to walk on his heel or tiptoes, but tandem gait was reported 
as fair.  There was no significant limping and the Veteran 
utilized no brace, corrective shoes, or crutches.  While 
there was some patellar crepitus and joint line tenderness 
present, examination was negative for malunion.  Thus, the 
objective findings do not support the Veteran's assertions 
for a higher rating.  

Based on the aforementioned, it is clear that, as a result 
of the Veteran's service-connected stress fracture, right 
tibial plateau, he has experienced no more than slight 
disability.  Although there is sclerosis of the right tibial 
plateau, the examiner reported no malunion or nonunion.  
Under the circumstances, increased evaluations for such 
disability is not in order.

Provisions regarding pyramiding under 38 C.F.R. § 4.14 
prohibit rating assignment under 5262 and any other 
diagnostic codes; however, the Veteran may be rated under 
whichever code results in the highest rating.  38 C.F.R. § 
4.14 (2009).  The Board has considered alternative avenues 
through which the Veteran may obtain an increased disability 
rating.  The Veteran underwent a meniscectomy in 1979, which 
would be rated unde Diagnostic Code 5259.  However, the 
highest rating under the such code is 10 percent, thus a 
higher rating in this regard is not warranted.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010 
(2009).  Under Diagnostic Code 5003, degenerative arthritis 
is rated based on limitation of motion of the affected 
joint.  DC 5003 states that when the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  With regards to 
Diagnostic Codes 5260 and 5261, the Veteran's disability 
must exhibit a limitation of flexion to 60 degrees or a 
limitation of extension to 5 degrees to receive a rating 
under these codes.  No such limitations were reported at any 
of the aforementioned VA examinations or in any recent VA 
treatment record. As such, an increased rating cannot be 
awarded under Diagnostic Codes 5003, 5260 or 5261. 

Diagnostic Code 5257 addresses the issue of impairment of 
the knee in the form of recurrent subluxation or lateral 
instability.  The Board notes that there is no medical 
evidence of record indicating any recurrent subluxation or 
lateral instability of the Veteran's left knee.  Although 
the Veteran complained of grinding and popping in his knee; 
the examination report makes no mention of recurrent 
subluxation or lateral instability and specifically notes 
that there is no evidence of ligamentous laxity.  Therefore, 
the Board concludes that a rating is not warranted under 
Diagnostic Code 5257.

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5258 (dislocated semilunar 
cartilage), and Diagnostic Code 5263 (for genu recurvatum).  
However, as there is no evidence of record showing that the 
Veteran has ankylosis of the knee, dislocated semilunar 
cartilage, or genu recurvatum, these diagnostic codes are 
not applicable.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the present case, the evidence of record reveals 
complaints and objective findings of right knee pain.  The 
record also reveals complaints of swelling.  However, the 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  The 2007 examination 
indicated that there was no history of disabling flare-ups, 
loss of range of motion or significant fatigability or lack 
of endurance related to the right knee condition.  Moreover, 
there was no pain on range of motion.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Even when considering the 
Veteran's complaints of pain and swelling, the criteria for 
the higher rating based on the Veteran's range of motion for 
the right knee are not met.  

Separate, compensable evaluations could be warranted for a 
scar that is the residual of the right knee meniscectomy.  
But the required manifestations are not present.  To warrant 
a compensable evaluation, the scar must be of an area of 144 
square inches (929 square centimeters) or greater under 
Diagnostic Code 7802; or unstable, involving frequent loss 
of covering of skin over the scar under Diagnostic Code 
7803; or superficial and painful on examination under 
Diagnostic Code 7804; or cause limitation of motion of the 
affected part under Diagnostic Code 7805.  The VA 
examination in July 2007 described the scar as well-healed 
and measuring less than 3 inches.  The was no ischemia, 
ulceration, keloid formation, hyperpigmentation or abnormal 
texture.  He further noted that the scar was not sensitive 
or tender and limits no function.

The Veteran is competent to report his symptoms.  See Layno 
v. Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted his service-connected stress fracture, right tibial 
plateau warrants more than the currently assigned 10 percent 
evaluation, the Board finds that the medical examination and 
opinion does not establish that the Veteran has any more 
than slight functional impairment of the right knee.

Finally, upon reviewing the longitudinal record in this 
case, the Board finds that at no time during this rating 
period on appeal is a staged rating warranted.  The 
Veteran's disability has consistently been productive of no 
more than mild impairment.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, 
the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  To do this, the Board must determine if the 
criteria found in the rating schedule reasonably describes 
the claimant's disability level and symptomatology.  If this 
is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred for completion of the third step -- to determine 
whether, to accord justice, an extraschedular rating must be 
assigned.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
affirmed sub nom. Thun v. Shinseki, -- F.3d -- No. 2008-7135 
(Fed. Cir. July 17, 2009).

In this instance, the Veteran's symptomatology is clearly 
accounted for in Diagnostic Code 5262.  The Board notes that 
the July 2007 VA examination indicates that the Veteran is 
severely functionally limited.  However, the examiner noted 
that the Veteran is not able to work all because of a number 
of other medical problems, most notable is his chronic low 
back pain.  To the extent that the Veteran does experience 
occupational impairment as a result of his right knee, the 
schedule of ratings is based on average impairment of 
earning capacity.  Additionally, there is no evidence of 
record suggesting that the Veteran's right knee disability 
results in frequent periods of hospitalization.  The 
evidence in this case does not show that the manifestations 
of the Veteran's service-connected stress fracture, right 
tibial plateau have rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  There is no indication of such unusual or 
exceptional circumstances such as to warrant a remand for a 
referral to the Chief Benefits Director of VA's Compensation 
and Pension Service for extraschedular consideration.  See 
Thun v. Peake, 22 Vet. App. 111 (2008), affirmed sub nom. 
Thun v. Shinseki, -- F.3d -- No. 2008-7135 (Fed. Cir. July 
17, 2009).  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For the reasons and bases expressed above, the Board 
concludes that a disability evaluation in excess of 10 
percent for stress fracture, right tibial plateau is not 
warranted.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002). The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in July 
2007, before the original adjudication of the claim.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if 
service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The July 2007 VCAA 
letter did address applicable Dingess requirements and of 
disability rating and an effective date.  The Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.   A 
VA examination was performed in July 2007 in order to obtain 
medical evidence as to the extent of the claimed disability.  
The VA examination is adequate for rating purposes.  The 
examination report contains a discussion of the Veteran's 
medical history, subjective complaints, and pertinent 
clinical findings.  The Board also notes that it is not 
required to remand an appealed disability benefit claim 
solely because of the passage of time since an otherwise 
adequate examination report was prepared.  VAOPGCPREC 11-95.  
Further, as noted above, the Veteran's use of a cane and his 
flare ups are clearly attributable to his nonservice-
connected back disorder.  See VA examination report dated in 
2007.  VA treatment records dated from 2006 to 2007 were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted 
for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 10 percent for stress fracture, right 
tibial plateau, is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


